Citation Nr: 1739150	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-14 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for Parkinson's disease.

2.  Entitlement to service connection for Parkinson's disease, to include as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from January 1962 to November 1964.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In so finding, the Board acknowledges that the Agency of Original Jurisdiction (AOJ) treated this matter as on appeal from a July 2013 rating decision based on an August 2012 claim to reopen service connection for Parkinson's disease.  However, as that the August 2012 claim was received within one year of a June 2012 rating decision that reopened and denied service connection for Parkinson's disease, the Board finds it reasonably expresses disagreement with the June 2012 decision and constitutes a valid notice of disagreement (NOD) initiating an appeal thereof.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  An unappealed November 2008 rating decision originally denied service connection for Parkinson's disease based essentially on a finding that such disability was not related to service or a service-connected disability; the Veteran did not appeal that decision and it became final based on the evidence then of record, as well as the prior final denial in this case.

2.  Evidence in the record at the time of the November 2008 denial included service treatment records (STRs) that were silent for complaints, treatment, or diagnoses related to Parkinson's disease; lay statements alleging the Veteran's Parkinson's disease is aggravated by service-connected right knee disability; and private and VA treatment records confirming a diagnosis of Parkinson's disease.

3.  Evidence received since that decision includes a June 2012 VA examination report in which the examiner opined that the Veteran's Parkinson's imbalance is at least as likely as not aggravated by consistently shortened stance phase on the right, right leg medial and lateral laxity, and decreased strength due to service-connected right knee degenerative joint disease (DJD) and instability.

4.  Evidence received since the prior final denial includes evidence that was not previously in the record; tends to show that the Veteran's Parkinson's disease is aggravated by service-connected right knee disability; and raises a reasonable possibility of substantiating the underlying service connection claim.

5.  The June 2012 VA opinion reasonably shows the Veteran's Parkinson's disease and associated pathology are aggravated by his service-connected right knee degenerative joint disease (DJD) and instability; crucially, there is no other medical opinion in the record suggesting otherwise.

6.  Notably, a June 2012 rating decision explicitly concedes, based on the June 2012 VA opinion, that the Veteran's imbalance and instability is aggravated by right knee disability and granted service connection for such impairment but, for no apparent or articulated reason, distinguished such pathology from the underlying Parkinson's disease, despite the examiner's explicit characterization of the aggravated pathology as "Parkinson's imbalance."


CONCLUSIONS OF LAW

1.  New and material evidence has been received; service connection for Parkinson's disease may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  Service connection for Parkinson's disease is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


ORDER

The appeal is granted.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


